EXHIBIT (b) Certification of CEO and CFO Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Report on Form N-CSR of Advent Claymore Convertible Securities and Income Fund (the “Company”) for the annual period ended October 31, 2013 (the “Report”), Tracy V. Maitland, as Chief Executive Officer of the Company, and Robert White, as Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: the Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:January 8, 2014 /s/ Tracy V. Maitland Name:Tracy V. Maitland Title: Chief Executive Officer /s/ Robert White Name:Robert White Title: Chief Financial Officer
